Citation Nr: 1010655	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-13 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from January 1967 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In his March 2006 Substantive Appeal (VA Form-9), the Veteran 
indicated that he wanted a Board hearing before a Veterans 
Law Judge at a local VA office with regard to his claim on 
appeal.  A letter from the RO dated July 9, 2009 was mailed 
to the Veteran notifying him that the hearing had been 
scheduled for August 11, 2009.  However, that letter was 
returned to the RO via United States Postal Service as 
undeliverable due to "Insufficient Address."  The July 9, 
2009 letter sent to the Veteran bears the wrong apartment 
number.  Consequently the Veteran never received notice of 
the scheduled August 2009 hearing, which may explain why he 
failed to appear.  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to a Veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge, with appropriate notification to 
the Veteran and his representative.  The 
RO is advised to review the claims folder 
to ascertain the correct address for the 
Veteran, specifically his correct 
apartment number.  



After a hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled 
hearing, the claims folder should be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


